Citation Nr: 1411229	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome, formerly rated as tibial exostosis.

2.  Entitlement to a disability rating in excess of 10 percent for left knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome, formerly rated as tibial exostosis.

3.  Entitlement to a disability rating in excess of 20 percent for right knee patellar subluxation associated with status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome, formerly rated as tibial exostosis.

4.  Entitlement to a disability rating in excess of 20 percent for left knee patellar subluxation associated with status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome, formerly rated as tibial exostosis.

5.  Entitlement to a disability rating in excess of 10 percent for postoperative residuals of right Haglund's deformity.

6.  Entitlement to a disability rating in excess of 10 percent for postoperative residuals of left Haglund's deformity.

7.  Entitlement to a disability rating in excess of 10 percent for vertigo secondary to peripheral vestibular neuronitis.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 2001. 

This matter comes to the Board of Veterans' Appeals from April 2008 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the April 2008 rating decision, the RO assigned four 10 percent disability ratings for the bilateral tibial exostoses and bilateral Haglund's deformities effective October 17, 2007, as well as denying a rating in excess of 10 percent for vertigo.  Later in a July 2012 rating decision, the RO reclassified the bilateral knee disorders as bilateral status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome and bilateral patellar subluxation and assigned two 10 percent disability ratings for the bilateral postoperative patellofemoral syndrome and two 20 percent evaluations for the bilateral patellar subluxations effective June 1, 2012.  In light of the above, the issues are as stated on the title page.

The Board's review includes the electronic and paper claims file.

In an April 2009 VA Form 9, the Veteran did not request a hearing, and the VA Form 8 shows that there is no hearing request.  In an October 2013 VA Form 1-646, however, the local representative stated that the Veteran "will provide testimony and explanation as why he should be entitled to a higher disability rating."  The Board sought clarification from the national representative, and in February 2014 the representative indicated that the Veteran was explicitly withdrawing any actual or inferred hearing request.

In February 2014, the representative waived agency of original jurisdiction (AOJ) consideration of additional private medical evidence submitted by the Veteran.  38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The weight of evidence shows that prior to January 20, 2012, the right tibial exostosis was not manifested by flexion limited to 60 degrees, extension limited to 5 degrees, slight recurrent subluxation or lateral instability, or a semilunar cartilage impairment.

2.  The weight of evidence reflects that from January 20, 2012, to March 26, 2012, the right tibial exostosis was manifested by right medial and lateral meniscus tears.

3.  The weight of the evidence reveals that from March 27, 2012, to April 3, 2012, the right tibial exostosis was manifested by flexion limited to 15 degrees.

4.  The weight of evidence indicates that since June 1, 2012, the right knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome have not been manifested by flexion limited to 60 degrees, extension limited to 5 degrees, or a dislocated semilunar cartilage.

5.  The weight of evidence shows that since June 1, 2012, the right knee patellar subluxation has not been manifested by severe recurrent subluxation or lateral instability.

6.  The weight of evidence shows that prior to March 27, 2012, the left tibial exostosis was not manifested by flexion limited to 60 degrees, extension limited to 5 degrees, slight recurrent subluxation or lateral instability, or a semilunar cartilage impairment.

7.  The weight of evidence reflects that from March 27, 2012, to April 3, 2012, the left tibial exostosis was manifested by left medial and lateral meniscus tears.

8.  The weight of the evidence reveals that since June 1, 2012, the left knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome have not been manifested by flexion limited to 60 degrees, extension limited to 5 degrees, or a dislocated semilunar cartilage.

9.  The weight of evidence indicates that since June 1, 2012, the left knee patellar subluxation has not been manifested by severe recurrent subluxation or lateral instability.

10.  The weight of evidence shows that the postoperative residuals of right Haglund's deformity have not been manifested by marked limitation of motion of the right ankle.

11.  The weight of evidence reveals that prior to December 2, 2011, the postoperative residuals of left Haglund's deformity were not manifested by marked limitation of motion of the left ankle.

12.  The weight of evidence reflects that from December 2, 2011, to July 31, 2012, the postoperative residuals of left Haglund's deformity were manifested by marked limitation of motion of the left ankle.

13.  The weight of evidence indicates that since August 1, 2012, the postoperative residuals of left Haglund's deformity have not been manifested by marked limitation of motion of the left ankle.

14.  The weight of evidence shows that the vertigo secondary to peripheral vestibular neuronitis has not been manifested by dizziness and occasional staggering.

15.  The weight of evidence shows that the Veteran stopped working on March 29, 2012.

16.  As of March 29, 2012, the Veteran has been service-connected for bilateral tibial exostoses, bilateral residuals of right Haglund's deformity, bilateral arthritis of the shoulders, cervical spondylosis of C5-6, and vertigo.  These service-connected disabilities alone will be rated as 80 and 70 percent disabling during this time period.

17.  The weight of evidence reveals that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to January 20, 2012, the service-connected right tibial exostosis did not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2001 & Supp. 2013); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5015 (2013).

2.  The right tibial exostosis met the criteria for a 20 percent disability rating from January 20, 2012, to March 26, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).

3.  The right tibial exostosis met the criteria for a 30 percent disability rating from March 27, 2012, to April 3, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015-5260 (2013).

4.  Since June 1, 2012, the right knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome has not met the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5015.

5.  Since June 1, 2012, the right knee patellar subluxation has not met the criteria for an evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

6.  Prior to March 27, 2012, the left tibial exostosis did not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5015.

7.  The left tibial exostosis met the criteria for a 20 percent disability rating from March 27, 2012, to April 3, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258.

8.  Since June 1, 2012, the left knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome has not met the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5015.

9.  Since June 1, 2012, the left knee patellar subluxation has not met the criteria for an evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257.

10.  The postoperative residuals of right Haglund's deformity do not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015-5271 (2013).

11.  Prior to December 2, 2011, the postoperative residuals of left Haglund's deformity did not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015-5271.

12.  The postoperative residuals of left Haglund's deformity met the criteria for a 20 percent disability rating from December 2, 2011, to July 31, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015-5271.

13.  Since August 1, 2012, the postoperative residuals of left Haglund's deformity have not met the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015-5271.

14.  The vertigo secondary to peripheral vestibular neuronitis does not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.87, Diagnostic Code 6204 (2013).

15.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2007, September 2012, and July 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the November 2007 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently readjudicated in a September 2013 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records.  The Veteran submitted private treatment records.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disabilities.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

As to the TDIU claim, the requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.




Entitlement to a disability rating in excess of 10 percent for right knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome, formerly rated as tibial exostosis.

Entitlement to a disability rating in excess of 10 percent for left knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome, formerly rated as tibial exostosis.

Entitlement to a disability rating in excess of 20 percent for right knee patellar subluxation associated with status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome, formerly rated as tibial exostosis.

Entitlement to a disability rating in excess of 20 percent for left knee patellar subluxation associated with status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome, formerly rated as tibial exostosis.

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Benign new growths of the bones will be rated based on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).
 
Leg flexion limited to 60, 45, 30, and 15 degrees warrant noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ankylosis is not shown in this case given that the Veteran is able to move both of his knees in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  Ten, 20, and 30 percent rating is provided for malunion with slight, moderate, marked knee or ankle disability, respectively.  To warrant the next higher rating of 40 percent, there must be nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Code 5262 (2013).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29 (2013).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Analysis

In a July 2002 rating decision, the RO granted service connection for bilateral tibial exostoses of the knees and assigned two zero percent disability ratings under Diagnostic Code 5015.

On October 17, 2007, the RO received the Veteran's claim for increased ratings.  In the April 2008 rating decision, the RO assigned two 10 percent disability ratings for the bilateral tibial exostoses effective October 17, 2007 under Diagnostic Code 5015.  Later in a July 2012 rating decision, the RO reclassified the bilateral knee disorders as bilateral status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome and bilateral patellar subluxation and assigned two 10 percent disability ratings for the bilateral postoperative patellofemoral syndrome under Diagnostic Codes 5015-5259 and two 20 percent evaluations for the bilateral patellar subluxations under Diagnostic Codes 5258-5257 effective June 1, 2012.  In that same rating decision, the RO assigned two temporary total disability ratings for the bilateral tibial exostoses pursuant to 38 C.F.R. § 4.30 (2013) from April 4, 2012, to May 31, 2012.

The medical evidence shows diagnoses of internal derangement of the knees, right knee sprain, and bilateral degenerative joint disease of the knees.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical reports in the file do not attempt to differentiate any knee symptomatology between the service-connected knee disabilities and the internal derangement of the knees, right knee sprain, and bilateral degenerative joint disease of the knees.  There is no indication that such differentiation would be possible in the Veteran's case, or more importantly, that such differentiation would be either definitive or reliable.  Accordingly, unless otherwise noted, the Board will treat all reported knee symptomatology as if it is attributable to his service-connected knee disabilities.

Initial VA X-rays of the tibias and fibulas taken in July 2001 show that there were subacute stress injuries involving the proximal shafts of both tibias where there were residual peiosteal responses and that each fibula was unremarkable.  There is no medical evidence of a nonunion or malunion of either tibia or, for that matter, either fibula.  Therefore, consideration under Diagnostic Code 5262 is not warranted, and the Board will initially consider the bilateral tibial exostoses under Diagnostic Code 5015 (bones, new growths of, benign).

Right knee prior to January 20, 2012

The November 2007 VA examination report shows the Veteran denied any swelling, giving way, locking, or dislocation.  Physical examination showed that there was no effusion, subluxation, or locking.  Anterior and posterior cruciate ligament stability tests, medial and lateral collateral ligament stability tests, and medial and lateral meniscus tests were all were normal as to the right knee.  In light of the findings regarding the menisci and the Veteran's reporting of a lack of locking and swelling, which the Board finds that the appellant is competent and credible as to that reporting of his symptomatology, consideration under Diagnostic Codes 5258 and 5259 is not warranted.  Moreover, in light of the stability tests and the finding of no subluxation and the claimant's reporting of a lack of giving way, consideration under Diagnostic Code 5257 is not warranted and a separate rating cannot be granted pursuant to that diagnostic code.  

Turning to range of motion, at the November 2007 VA examination, the range of motion in the right knee was flexion to 140 degrees and extension to zero degrees.  The November 2007 VA examination report and private treatment records dated prior to January 20, 2012, show no evidence of occasional exacerbating episodes of the right tibial exostosis.  In any event, the bilateral tibial exostoses are currently rated as 10 percent disabling each and would combine for a 20 percent rating, which is the maximum rating under Diagnostic Code 5015 involving bony growths of two or more major joints.  Moreover, a higher rating under Diagnostic Code 5260 (leg limitation of flexion) or a separate rating under Diagnostic Code 5261 (leg limitation of extension) is not warranted for the right knee.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the November 2007 VA examination, the Veteran complained of weakness, stiffness, and lack of endurance.  As noted above, the Board finds that the appellant is competent and credible as to the reporting of his symptomatology.  There was tenderness and prominent tibial tubercles with pain on duck walk and hop test.  There was, however, no edema, weakness, redness, heat, guarding of movement, pain, genu recurvatum, or crepitus prior to repetitive use.  While the November 2007 VA examiner did not address flare-ups as noted in an April 2009 VA Form 9, the examiner did address many factors.  Specifically, the examiner found that in the right knee, joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The right knee was limited by pain after repetitive use, and pain was the major functional impact.  Nonetheless, there was no limitation of motion due to pain after repetitive use.  The Board has considered the Veteran's complaints of pain, weakness, stiffness, and lack of endurance, but gives greater weight to the negative findings on the VA examination because these findings were made by a medical doctor.  The appellant's complaints and the finding on the November 2007 VA examination of pain on motion in the right knee after repetitive use are insufficient to warrant a rating in excess of 10 percent for right knee painful flexion or separate compensable rating for painful extension pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Right knee from January 20, 2012, to March 26, 2012

A January 20, 2012, private magnetic resonating imaging (MRI) scan of the right knee revealed a large medial meniscus tear.  A February 2012 private treatment record shows that there was tenderness and synovial swelling in the right knee.  An April 2012 private operation report shows that there was also a right lateral meniscus tear, which was also diagnosed in a March 27, 2012, private treatment record.  The weight of evidence reflects that from January 20, 2012, to March 26, 2012, the right tibial exostosis was manifested by right medial and lateral meniscus tears.  A March 27, 2012, private treatment record reflects that the Veteran complained of the right knee giving way and that there was tenderness present at the lateral and medial joint lines.  Thus, the medical evidence shows the criteria for a 20 percent disability rating under Diagnostic Code 5258 during the period from January 20, 2012, to March 26, 2012, have been met.

There was no range of motion testing during the period from January 20, 2012, to March 26, 2012.  Thus, there is no medical evidence to warrant a separate or higher rating based on limitation of flexion or limitation of extension, to include pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

There is no medical evidence of any lateral instability or recurrent subluxation during the period from January 20, 2012, to March 26, 2012.  Accordingly, there is no medical evidence to warrant a separate rating under Diagnostic Code 5257.

Right knee from March 27, 2012, to April 3, 2012

A March 27, 2012, private treatment record shows that the range of motion in the right knee was flexion to two degrees and extension to two degrees.  Thus, there is medical evidence that flexion was limited to at least 15 degrees as warrant a 30 percent evaluation under Diagnostic Code 5260 for the period from March 27, 2012, to April 3, 2012.  Since extension was not limited to 10 degrees, a separate compensable rating for limitation of extension is not warranted.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, for the period from March 27, 2012, to April 3, 2012, the highest rating for limitation of flexion has been assigned.  As for limitation of extension, there is medical evidence of pain with hyperextension and tenderness in the right knee at the lateral and medial joint lines.  There was no medical evidence of fatigue, weakness, lack of endurance, or incoordination.  Hence, the pain with limitation of extension is insufficient to warrant a separate compensable rating for painful limitation of extension pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The March 27, 2012, private treatment record, which is dated just prior to the April 4, 2012, surgery for meniscus tears shows that the Veteran had limitation of flexion and extension.  Moreover, after the partial medial and lateral meniscectomies of the right knee, a June 2012 private treatment record shows that the range of motion in the right knee was improving.  The medical evidence reveals that limitation of motion is part of the symptomatology of the medial and lateral meniscus tears.  Therefore, a separate rating under Diagnostic Code 5258 or 5259 is not warranted during the time period from March 27, 2012, to April 3, 2012, and is prohibited by the anti-pyramiding provisions of 38 C.F.R. § 4.14.

As to whether a separate rating is warranted under Diagnostic Code 5257 for the period from March 27, 2012, to April 3, 2012, there is no medical evidence of any medical evidence of any lateral instability or recurrent subluxation in the right knee.  The March 27, 2012, private treatment record shows that there was a negative apprehension sign and that lateral subluxation was not palpably present.  As to ligament testing, anterior drawer and Lachman tests were negative.

Right knee since June 1, 2012

Right knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome

This right knee disability is currently rated as 10 percent disabling under Diagnostic Codes 5015-5259.  As noted above, the medical evidence shows that the residuals of the meniscectomies include limitation of motion.  Therefore, a rating under Diagnostic Code 5259 separate from a rating based on limitation of motion is not warranted.

The April 2012 VA examination, which was done after the April 4, 2012, surgery, shows that there were no frequent episodes of joint "locking", pain, or effusion in the right knee.  Therefore, a higher rating under Diagnostic Code 5258 is not warranted.

As to whether a higher rating is rated based on limitation of motion, at the April 2012 VA examination the range of motion in the right knee was flexion to 115 degrees and extension to zero degrees.  Accordingly, a higher rating under Diagnostic Code 5260 (leg limitation of flexion) or a separate rating under Diagnostic Code 5261 (leg limitation of extension) is not warranted for the right knee.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the April 2012 VA examination the Veteran reported the impact of flare-ups as having to get off his knees frequently.  Flexion of the right knee did not become painful until the end of the range of motion at 115 degrees, but extension of the right knee became painful at 10 degrees of extension.  Joint function was additionally limited by pain on movement and less movement than normal after repetitive use.  Nevertheless, joint function was not additionally limited by more movement than normal, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), swelling, deformity, atrophy of disuse, instability of station, disturbance of  locomotion, or interference with sitting, standing, or weight-bearing after repetitive use.  In light of various findings of no limited joint function, the complaints of flare-ups and the finding on the April 2012 VA examination of painful extension and pain on movement and less movement than normal after repetitive use are insufficient to warrant a rating in excess of 10 percent for right knee painful flexion or separate compensable rating for painful extension pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Right knee patellar subluxation

This right knee disability is currently rated as 20 percent disabling under Diagnostic Codes 5258-5257.  As noted above, the residuals of the meniscectomies include limitation of motion.  Therefore, a rating under Diagnostic Code 5258 separate from a rating based on limitation of motion is not warranted.  In other words, the right knee patellar subluxation should only be rated under Diagnostic Code 5257, and rating the patellar subluxation under Diagnostic Code 5258 violated the anti-pyramiding provisions of 38 C.F.R. § 4.14.

The April 2012 VA examination report shows that the testing for anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability (applying valgus/varus pressure to knee in extension and 30 degrees of flexion) were all normal in the right knee.  Consequently, there is no medical evidence of lateral instability.  The April 2012 VA examiner described the right recurrent patellar subluxation/dislocation as moderate in severity as opposed to severe in nature.  As such, a higher rating under Diagnostic Code 5257 is not warranted.

The Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  The United States Court of Appeals for Veterans Claims (the Court), however, has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Left knee prior to March 27, 2012

The November 2007 VA examination report shows the Veteran denied any swelling, giving way, locking, or dislocation.  Physical examination showed that there was no effusion, subluxation, or locking.  Anterior and posterior cruciate ligament stability tests, medial and lateral collateral ligament stability tests, and medial and lateral meniscus tests were all were normal as to the left knee.  In light of the findings regarding the menisci and the Veteran's reporting of a lack of locking and swelling, which the Board finds that the appellant is competent and credible as to that reporting of his symptomatology, consideration under Diagnostic Codes 5258 and 5259 is not warranted.  Moreover, in light of the stability tests and the finding of no subluxation and the claimant's reporting of a lack of giving way, consideration under Diagnostic Code 5257 is not warranted and a separate rating cannot be granted pursuant to that diagnostic code.  

Turning to range of motion, at the November 2007 VA examination, the range of motion in the left knee was flexion to 140 degrees and extension to zero degrees.  The November 2007 VA examination report and private treatment records dated prior to March 26, 2012, show no evidence of occasional exacerbating episodes of the left tibial exostosis.  As noted before, the bilateral tibial exostoses are currently rated as 10 percent disabling each and would combine for a 20 percent rating, which is the maximum rating under Diagnostic Code 5015 involving bony growths of two or more major joints.  Moreover, a higher rating under Diagnostic Code 5260 (leg limitation of flexion) or a separate rating under Diagnostic Code 5261 (leg limitation of extension) is not warranted for the left knee.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the November 2007 VA examination, the Veteran complained of weakness, stiffness, and lack of endurance.  As noted above, the Board finds that the appellant is competent and credible as to the reporting of his symptomatology.  There was tenderness and prominent tibial tubercles with pain on duck walk and hop test.  There was, however, no edema, weakness, redness, heat, guarding of movement, pain, genu recurvatum, or crepitus prior to repetitive use.  While the November 2007 VA examiner did not address flare-ups as noted in an April 2009 VA Form 9, the examiner did address many factors.  Specifically, the examiner found that in the left knee, joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The left knee was limited by pain after repetitive use, and pain was the major functional impact.  Nevertheless, there was no limitation of motion due to pain after repetitive use.  The Board has considered the Veteran's complaints of pain, weakness, stiffness, and lack of endurance, but gives greater weight to the negative findings on the VA examination because these findings were made by a medical doctor.  The appellant's complaints and the finding on the November 2007 VA examination of pain on motion in the right knee after repetitive use are insufficient to warrant a rating in excess of 10 percent for left knee painful flexion or separate compensable rating for painful extension pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Left knee from March 27, 2012, to April 3, 2012

The weight of evidence reflects that from March 27, 2012, to April 3, 2012, the left tibial exostosis was manifested by left medial and lateral meniscus tears.  A March 27, 2012, private treatment record reflects that these tears were first diagnosed that day, and these tears were found during the April 4, 2012, surgery.  Although the Veteran did not complain of locking in the left knee and the physical examination revealed no swelling in the left knee, the physical examination did reveal that there was tenderness present at the lateral and medial joint lines.  Thus, the medical evidence shows the disability picture nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 5258 during the period from March 27, 2012, to April 3, 2012.  38 C.F.R. § 4.7

The March 27, 2012, private treatment record, which is dated just prior to the April 4, 2012, surgery for meniscus tears shows that the Veteran had pain with hyperflexion and hyperextension in the left knee.  Moreover, after the partial medial and lateral meniscectomies of the left knee, a June 2012 private treatment record shows that the range of motion in the left knee was improving.  Therefore, the medical evidence reflects that painful motion is part of the symptomatology of the medial and lateral meniscus tears

As to whether higher or separate ratings are warranted by limitation of motion, the March 27, 2012, private treatment record shows that left knee flexion was to 145 degrees and left knee extension was to zero degrees.  While there is medical evidence of pain with hyperflexion and hyperextension and tenderness in the left knee at the lateral and medial joint lines, there was no medical evidence of fatigue, weakness, lack of endurance, or incoordination.  Hence, the pain on motion is insufficient to warrant a higher rating for painful flexion or a separate compensable rating for painful extension pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As to whether a separate rating is warranted under Diagnostic Code 5257 for the period from March 27, 2012, to April 3, 2012, there is no medical evidence of any lateral instability or recurrent subluxation in the left knee.  The March 27, 2012, private treatment record shows that there was a negative apprehension sign and that lateral subluxation was not palpably present.  As to ligament testing, anterior drawer and Lachman tests were negative.

Left knee since June 1, 2012

Left knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome

This left knee disability is currently rated as 10 percent disabling under Diagnostic Codes 5015-5259.  As noted above, the medical evidence reflects that the residuals of the meniscectomies include limitation of motion.  Therefore, a rating under Diagnostic Code 5259 separate from a rating based on limitation of motion is not warranted.

The April 2012 VA examination, which was done after the April 4, 2012, surgery, shows that there were no frequent episodes of joint "locking", pain, or effusion in the left knee.  Therefore, a higher rating under Diagnostic Code 5258 is not warranted.

As to whether a higher rating is rated based on limitation of motion, at the April 2012 VA examination the range of motion in the left knee was flexion to 120 degrees and extension to zero degrees.  Accordingly, a higher rating under Diagnostic Code 5260 (leg limitation of flexion) or a separate rating under Diagnostic Code 5261 (leg limitation of extension) is not warranted for the right knee.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the April 2012 VA examination the Veteran reported the impact of flare-ups as having to get off his knees frequently.  Flexion of the left knee did not become painful until the end of the range of motion at 120 degrees, but extension of the left knee became painful at 10 degrees of extension.  Joint function was additionally limited by pain on movement and less movement than normal after repetitive use.  Nevertheless, joint function was not additionally limited by more movement than normal, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), swelling, deformity, atrophy of disuse, instability of station, disturbance of  locomotion, or interference with sitting, standing, or weight-bearing after repetitive use.  In light of various findings of no limited joint function, the appellant's complaints of flare-ups and the finding on the April 2012 VA examination of painful extension and pain on movement and less movement than normal after repetitive use are insufficient to warrant a rating in excess of 10 percent for left knee painful flexion or separate compensable rating for painful extension pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Left knee patellar subluxation

This left knee disability is currently rated as 20 percent disabling under Diagnostic Codes 5258-5257.  As noted above, the residuals of the meniscectomies include limitation of motion.  Thus, a rating under Diagnostic Code 5258 separate from a rating based on limitation of motion is not warranted.  In other words, the left knee patellar subluxation should only be rated under Diagnostic Code 5257, and rating the patellar subluxation under Diagnostic Code 5258 violated the anti-pyramiding provisions of 38 C.F.R. § 4.14.

The April 2012 VA examination report shows that the testing for anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability (applying valgus/varus pressure to knee in extension and 30 degrees of flexion) were all normal in the left knee.  Hence, there is no medical evidence of lateral instability.  The April 2012 VA examiner described the left recurrent patellar subluxation/dislocation as moderate in severity as opposed to severe in nature.  As such, a higher rating under Diagnostic Code 5257 is not warranted.

The Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45, but these provisions do not apply.  See Johnson, 9 Vet. App. at 11.

Extraschedular consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - painful limitation of flexion, painful extension, bilateral lateral and medial meniscus tears, and recurrent subluxation - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that the Veteran eventually quit his job due to in part his knee pain and as noted below a TDIU is being granted.  While the bilateral knee disabilities resulted in some employment impairment, a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Entitlement to a disability rating in excess of 10 percent for postoperative residuals of right Haglund's deformity.

Entitlement to a disability rating in excess of 10 percent for postoperative residuals of left Haglund's deformity.

Governing law and regulations

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis.  In the absence of limitation of motion, a 10 percent disability rating is warranted when there is involvement of two or more major joint or two or more minor joints.  When the limitation of motion of the affected part is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The ankle is considered a major joint.  38 C.F.R. § 4.45.

Diagnostic Code 5271 (ankle, limited motion of) calls for the assignment of a 
10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5271.

Diagnostic Code 5273 (os calcis or astragalus, malunion, of) provides for 10 and 20 percent disability ratings for moderate and marked deformities, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2013).

Normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).

When an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).

Analysis

In a July 2002 rating decision, the RO granted service connection for bilateral postoperative residuals of right and left Haglund's deformities and assigned two zero percent disability ratings under Diagnostic Codes 5299-5273.

On October 17, 2007, the RO received the Veteran's claim for increased ratings.  In the April 2008 rating decision, the RO assigned two 10 percent disability ratings for bilateral postoperative residuals of right and left Haglund's deformities effective October 17, 2007 under Diagnostic Codes 5099-5024.

The medical evidence shows that the bilateral postoperative residuals of right and left Haglund's deformities are manifested by heel spurs that are benign bony growths.  Although the RO initially rated these disabilities as analogous to a malunion of os calcis or astragalus, VA X-rays show no evidence of a malunion of either bone in either ankle.  An August 2012 VA ankle examiner specifically found that the Veteran does not have or ever had a malunion of the calcaneus (os calcis) or talus (astragalus).  Therefore, Diagnostic Code 5273 is not applicable to these claims.  While the RO has more recently rated the bilateral ankle disabilities as analogous to tenosynovitis, the disabilities are benign bony growths and thus Diagnostic Code 5015 is the applicable code.  The Board also notes that an April 2012 VA examiner noted that the appellant did not have a foot injury.  Therefore, Diagnostic Code 5284 (foot injuries, other) is not applicable to rating the ankle disabilities.  Although the August 2012 VA examiner noted that the claimant underwent bilateral total ankle joint replacements in 1995, this notation is not supported by the service treatment records that show that the Veteran underwent bilateral osteotomies only in 1995.  Accordingly, Diagnostic Code 5056 (ankle replacement) is not applicable to these claims.

The medical evidence shows diagnoses of bilateral bunions, bilateral degenerative changes of the feet, and a fusion of the left great toe due to a hallux limitis.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical reports in the file do not attempt to differentiate any ankle and heel symptomatology between the service-connected ankle disabilities and the bilateral bunions, bilateral degenerative changes of the feet, and a fusion of the left great toe due to a hallux limitis.  There is no indication that such differentiation would be possible in the Veteran's case, or more importantly, that such differentiation would be either definitive or reliable.  Accordingly, unless otherwise noted, the Board will treat all reported ankle and heel symptomatology as if it is attributable to his service-connected ankle disabilities.

Postoperative residuals of right Haglund's deformity

In order to warrant a higher rating, there must be evidence of marked limitation of motion of the right ankle.  At the November 2007 VA examination, the range of motion in the right ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  A private treatment record dated in December 2011 shows that the range of motion in the right ankle was dorsiflexion was to 40 to 50 degrees and plantar flexion was to 20 degrees.  At the August 2012 VA examination, the range of motion in the right ankle was dorsiflexion to 20 degrees or greater and plantar flexion to 45 degrees or greater.  The VA examination reports and private treatment records show no evidence of occasional exacerbating episodes of the postoperative residuals of right Haglund's deformity.  In any event, the bilateral postoperative residuals of Haglund's deformities are currently rated as 10 percent disabling each and would combine for a 20 percent rating, which is the maximum rating under Diagnostic Code 5015 involving bony growths of two or more major joints.  The weight of evidence shows that the postoperative residuals of right Haglund's deformity have not been manifested by marked limitation of motion of the right ankle.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the November 2007 VA examination, the Veteran complained of weakness, stiffness, swelling, and lack of endurance.  He reported that his right heel pain was constant, localized, aching, and sharp.  The appellant rated the pain as being a seven on a scale of one to ten and added that the pain could be elicited by physical activity.  The Board finds that the appellant is competent and credible as to the reporting of his symptomatology.  There was tenderness, positive hop test, and bony prominence at the right lateral heel.  There was, however, no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation prior to repetitive use.  While the November 2007 VA examiner did not address flare-ups as noted in an April 2009 VA Form 9, the examiner did address many factors.  Specifically, the examiner found that in the right ankle, joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The right ankle was limited by pain after repetitive use, and pain was the major functional impact.  Nonetheless, there was no limitation of motion due to pain after repetitive use.  The Board has considered the Veteran's complaints of pain, weakness, stiffness, swelling, and lack of endurance, but gives greater weight to the negative findings on the VA examination because these findings were made by a medical doctor and there were no findings of effusion or weakness before and after repetitive use.  

At the August 2012 VA ankle examination the Veteran denied that flare-ups impacted the function of his right ankle.  Painful motion did not begin until plantar flexion was to 45 or more degrees and dorsiflexion was to 20 or more degrees before repetitive use.  Joint function was additionally limited by pain on movement after repetitive use at 45 degrees or more of plantar flexion and 20 or more degrees of dorsiflexion.  Nevertheless, joint function was not additionally limited by less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), swelling, deformity, atrophy of disuse, instability of station, disturbance of  locomotion, or interference with sitting, standing, or weight-bearing after repetitive use.  

In light of various findings of no limited joint function, both the appellant's reporting of symptomatology and the findings on the VA examinations of pain on movement after repetitive use are insufficient to warrant a rating in excess of 10 percent for the postoperative residuals of right Haglund's deformity pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Postoperative residuals of left Haglund's deformity

Prior to December 2, 2011

At the November 2007 VA examination, the range of motion in the left ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The VA examination report shows no evidence of occasional exacerbating episodes of the postoperative residuals of left Haglund's deformity.  In any event, the bilateral postoperative residuals of Haglund's deformities are currently rated as 10 percent disabling each and would combine for a 20 percent rating, which is the maximum rating under Diagnostic Code 5015 involving bony growths of two or more major joints.  The weight of evidence shows that the postoperative residuals of left Haglund's deformity was not been manifested by marked limitation of motion of the left ankle prior to December 2, 2011.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the November 2007 VA examination, the Veteran complained of weakness, stiffness, swelling, and lack of endurance.  He reported that his right heel pain was constant, localized, aching, and sharp.  The appellant rated the pain as being a seven on a scale of one to ten and added that the pain could be elicited by physical activity.  The Board finds that the appellant is competent and credible as to the reporting of his symptomatology.  There was tenderness, positive hop test, and bony prominence at the left lateral heel.  There was, however, no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation prior to repetitive use.  While the November 2007 VA examiner did not address flare-ups as noted in an April 2009 VA Form 9, the examiner did address many factors.  Specifically, the examiner found that in the left ankle, joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The left ankle was limited by pain after repetitive use, and pain was the major functional impact.  Nonetheless, there was no limitation of motion due to pain after repetitive use.  The Board has considered the Veteran's complaints of pain, weakness, stiffness, swelling, and lack of endurance, but gives greater weight to the negative findings on the VA examination because these findings were made by a medical doctor and there were no findings of effusion or weakness before and after repetitive use.  

In light of various findings of no limited joint function and no findings of effusion or weakness at the VA examination, both the Veteran's reporting of symptomology and the findings on the VA examinations of pain on movement after repetitive use are insufficient to warrant a rating in excess of 10 percent for the postoperative residuals of left Haglund's deformity pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 prior to December 2, 2011.

December 2, 2011, to July 31, 2012

A private treatment record dated on December 2, 2011, shows that in the left ankle dorsiflexion was to less than 10 degrees and that plantar flexion was to 5 degrees.  A July 2, 2012, private treatment record reflects that dorsiflexion was to 5 to 10 degrees and that plantar flexion was to 5 degrees.  The weight of evidence reflects that from December 2, 2011, to July 31, 2012, the postoperative residuals of left Haglund's deformity were manifested by marked limitation of motion of the left ankle.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, a 20 percent disability rating under Diagnostic Code 5271 is the highest schedular rating.  Therefore, a higher rating pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 from December 2, 2011, to July 31, 2012, is not warranted.

Since August 1, 2012

The next range of motion testing was done at the August 1, 2012, VA examination.  The range of motion in the left ankle was dorsiflexion to 20 degrees or greater and plantar flexion to 45 degrees or greater.  The weight of evidence shows that the postoperative residuals of left Haglund's deformity have not been manifested by marked limitation of motion of the left ankle since August 12, 2012.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the August 2012 VA ankle examination the Veteran denied that flare-ups impacted the function of his left ankle.  Painful motion did not begin until plantar flexion was to 45 or more degrees and dorsiflexion was to 20 or more degrees before repetitive use.  Joint function was additionally limited by pain on movement after repetitive use at 45 degrees or more of plantar flexion and 20 or more degrees of dorsiflexion.  Nevertheless, joint function was not additionally limited by less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), swelling, deformity, atrophy of disuse, instability of station, disturbance of  locomotion, or interference with sitting, standing, or weight-bearing after repetitive use.  

In light of various findings of no limited joint function and the findings on the VA examinations of pain on movement after repetitive use are insufficient to warrant a rating in excess of 10 percent for the postoperative residuals of left Haglund's deformity pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 since August 1, 2012.

Extraschedular consideration

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral ankle disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - painful heel spurs, and painful and limited motion - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that the Veteran eventually quit his job due to in part his ankle pain and, as noted below, a TDIU is being granted.  While the bilateral ankle disabilities resulted in some employment impairment, a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

As for the right ankle disability, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that a rating in excess of 10 percent for postoperative residuals of right Haglund's deformity is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to a disability rating in excess of 10 percent for vertigo secondary to peripheral vestibular neuronitis.

Governing law and regulations

For peripheral vestibular disorders, a 10 percent disability rating is warranted for occasional dizziness and a 30 percent evaluation requires dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.

Analysis

2012 private treatment records show a history of Meniere's disease.  Those treatment records, however, do not show a diagnose or an assessment of Meniere's syndrome and instead merely contain the reporting of the appellant's assertion.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409   (1995).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of Meniere's syndrome, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, neither VA examiner diagnosed Meniere's syndrome.  In fact, the April 2012 ear disease examiner specifically did not check Meniere's syndrome as a disease that the Veteran on a list of ear diseases.  Therefore, the weight of the evidence is against a finding that the Veteran has Meniere's syndrome.  As such, Diagnostic Code 6205 (Meniere's syndrome) is not applicable.

To warrant a higher rating, there must be evidence of staggering, which the Veteran alleges that he has.  See April 2009 VA Form 9.  Similarly, the appellant's spouse reports that he has episodes of being off balance.  See October 2012 statement of the claimant's spouse.  The Veteran and his spouse are competent to report this symptomatology, but the Board does not find them credible because their assertions as to staggering are contradicted by the medical evidence.  At the November 2007 VA ear disease examination, the Veteran reported that he had episodes of vertigo two times a week that lasted from two days to one month.  He denied any difficulty balancing.  At April 2012 VA ear disease examination, the examiner specifically found that the appellant did not have any findings, signs, or symptoms of staggering.  As for vertigo, the examiner found that the frequency of the appellant's vertigo was less than once a month.  The weight of evidence shows that the vertigo secondary to peripheral vestibular neuronitis has not been manifested by dizziness and occasional staggering.

Extraschedular consideration

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected vertigo is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - intermittent dizziness - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board notes that the Veteran eventually quit his job and as noted below a TDIU is being granted.  While the April 2012 VA examiner noted that during an episode of vertigo the appellant should avoid climbing, heights, sudden movements of the head, and driving, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that a rating in excess of 10 percent for vertigo secondary to peripheral vestibular neuronitis is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

TDIU

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.




Analysis

The Veteran submitted a formal claim for entitlement to a total rating based on individual unemployability dated in September 2012.  He reported that although he was receiving short-term disability benefits, he had not worked since March 26, 2012, when he stopped working as a department head of a retail establishment.  He has four years of high school education and no additional education or vocational training.  He argues that he is unable to work because of all his service-connected disabilities.  

While the Veteran claims that he stopped working on March 26, 2012, his employer stated that he stopped working there on March 29, 2012.  The Board places greater weight on the employer's statement since the employer is a disinterested party as to the date of the appellant's cessation of employment.  

The Veteran's employer noted that though he stopped working on March 29, 2012, he continued to be paid until September 2012 and his employment officially ended in October 2012.  As noted above, the appellant was receiving short-term disability benefits in September 2012, presumably though his employer, a large retail establishment.  Thus, the claimant was receiving short-term disability compensation thru September or October 2012 even though he had not provided labor to his employer since March 29, 2012.

Private treatment records show that in June 2012 it was noted that the claimant was on his feet all day as an employee of the retail establishment.  At that time, the Veteran was on a short-term disability through his employer and it is not clear that the Veteran was going to discontinue employment at that time.  Therefore, the June 2012 private treatment record is not inconsistent with the employer's statement indicating that the appellant stopped working there on March 29, 2012.  An August 2012 private treatment record shows that the Veteran complained of pain with work due to walking on hard surfaces all day.  Given that the Veteran was receiving short-term disability at the time he made that complaint, it appears that he was reported his past work experience rather than work being done in August 2012.  Indeed, the private doctor recommended early retirement.  A November 2013 private treatment record notes that the claimant's personal and social history includes currently being a department supervisor at the retail establishment where he stopped working there on March 29, 2012.  It appears that this history is based on past information and not current information.  Therefore, the information in the November 2013 private treatment record is not inconsistent with the employer's statement indicating that the appellant stopped working there on March 29, 2012.  There is no persuasive evidence that the Veteran starting working somewhere else after he stopped working as a department supervisor at a retail establishment on March 29, 2012, to include during the time period in which he was receiving short-term disability prior to his final ending date of employment with a large retail establishment.  Thus, the weight of evidence shows that the Veteran stopped working on March 29, 2012.

As of March 29, 2012, the Veteran has been service-connected for bilateral tibial exostoses, bilateral residuals of right Haglund's deformity, bilateral arthritis of the shoulders, cervical spondylosis of C5-6, and vertigo.  The service-connected disabilities alone will be rated as 80 and 70 percent disabling during this time period.  The orthopedic disabilities have been rated as at least 70 percent disabling during this entire time period.  This makes him eligible for consideration under 38 C.F.R. § 4.16(a).

There is somewhat conflicting evidence on whether the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  

The April 2012 VA ear disease examiner opined that the Veteran's vertigo impacts his ability to work because during an episode he should avoid climbing, heights, sudden movements of the head, and driving.

The April 2012 VA foot examiner opined that the Veteran's postoperative residuals of right and left Haglund's deformities impacted his ability to work because he cannot be on his feet for very long.  The August 2012 VA ankle examiner, however, opined that the ankle disabilities, including postoperative residuals of right and left Haglund's deformities, did not impact his ability to work.  Yet that examiner did not provide a basis of that opinion even though the examiner noted that the appellant used braces and canes constantly to assist in ambulation.

The April 2012 VA knee examiner opined that the Veteran's bilateral knee disabilities impacted his ability to work because he cannot work while he is recovering from his surgery.  That opinion did not address the appellant's ability to work after he recovered from his surgery and at the time of the opinion the claimant was receiving a 100 percent temporary disability rating pursuant to 38 C.F.R. § 4.30.  

Service connection was granted for knee surgical scars effective April 2012 and the August 2012 VA scars examiner opined that the scars did not impact the Veteran's ability to work.

The Veteran never underwent a VA examination to specifically address whether all his service-connected disabilities impacted his ability to work to the point that these disabilities rendered him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.

The Veteran's treating physician stated in October 2013 that he had been treating multiple orthopedic diseases, including bilateral shoulder derangement, chronic bilateral ankle pain, osteoarthritis, and chronic post-surgical knee and foot pain.  The doctor indicated that over the past three years his pain and dysfunction had progressed to the point he can only ambulate with mechanical assistance.  That assertion is supported by the finding by the August 2012 VA ankle examiner that the appellant used canes and braces constantly to assist in ambulation.  The doctor opined that the appellant will no longer be able to maintain a sustainable employment and should be considered fully disabled.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The Board places the most weight on the October 2013 statement of the private doctor even though he is the Veteran's treating physician and his statement is not entitled to additional weight.  That statement is the only evidence that arguably addresses all of the service-connected orthopedic disabilities whereas there is no medical opinion that otherwise addressed the totality of the service-connected orthopedic disabilities on the appellant's ability to work. 

Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities, the Board finds that the weight of the evidence that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  Accordingly, entitlement to a total rating based on individual unemployability is in order.


ORDER

Entitlement to a rating in excess of 10 percent for right tibial exostosis prior to January 20, 2012, is denied.

A 20 percent evaluation, but not higher, from January 20, 2012, to March 26, 2012, is granted for right tibial exostosis, subject to the laws and regulations governing the payment of monetary benefits.

A 30 percent evaluation, but not higher, from March 27, 2012, to April 3, 2012, is granted for right tibial exostosis, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome since June 1, 2012, is denied.

Entitlement to a rating in excess of 20 percent for right knee patellar subluxation since June 1, 2012, is denied.

Entitlement to a rating in excess of 10 percent for left tibial exostosis prior to March 27, 2012, is denied.

A 20 percent evaluation, but not higher, from March 27, 2012, to April 3, 2012, is granted for left tibial exostosis, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for left knee status post removal of a medial meniscus and tibial tubercle ostectomy with residual patellofemoral syndrome since June 1, 2012, is denied.

Entitlement to a rating in excess of 20 percent for left knee patellar subluxation since June 1, 2012, is denied.

Entitlement to a rating in excess of 10 percent for postoperative residuals of right Haglund's deformity is denied.

Entitlement to a rating in excess of 10 percent for postoperative residuals of left Haglund's deformity prior to December 2, 2011, is denied.

A 20 percent evaluation, but not higher, from December 2, 2011, to July 31, 2012, is granted for postoperative residuals of left Haglund's deformity, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for postoperative residuals of left Haglund's deformity since August 1, 2012, is denied.

Entitlement to a rating in excess of 10 percent for vertigo secondary to peripheral vestibular neuronitis is denied.



Entitlement to a total rating based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


